DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/02/2021 has been entered. 

Status of Claims
Claims 1 and 5 have been amended. Claims 1-4 and 7-8 have been withdrawn.  No new claim has been added. Claims 1-14 are pending. Claims 5-6 and 9-14 are examined herein. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 02/02/2021 have been fully considered. 
It is noted that claim 5 has been amended to recite “arranging a molybdenum compound layer containing a molybdenum compound containing molybdenum oxide and a composite oxide catalyst layer containing a molybdenum”.


Applicant argues that the claim 1 as amended and its dependent claims, are not prima facie obvious over Cha et al. (KR20130046458 (A)) and an evidentiary reference Takata et al. (US 4,438,217).  Applicant argues that the cited prior arts do not teach or suggest the claimed invention that requires the features of a molybdenum compound layer is provided above a molybdenum composite oxide catalyst layer, a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum compound is larger than a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum composite oxide catalyst, as a result, the molybdenum component is volatilized from the molybdenum compound, and the molybdenum component is supplied to the Mo catalyst during the catalytic oxidation reaction in a tubular reactor. Applicant argues Cha fails to teach or suggest the claimed Mo compound layer at the top of or above a Mo catalyst layer. Rather, Cha only teaches a continuous reactor where a first reactor is filled with a BDP 120-hased bismuth molybdate-based catalyst and a second reactor is filled with a
BDP 140-based bismuth molybdate-based catalyst where the materials are reacted and then purified. Therefore, there is no Mo component that is supplied to the Mo catalyst to suppress the volatilization of the Mo component from the Mo catalyst.  Because Cha merely discloses two catalyst layers, a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum compound (of the molybdenum compound layer) cannot be larger than a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum composite oxide catalyst (of the composite oxide catalyst layer). See Remarks, pages 7-9.
Cha discloses a method for oxidative hydrogenation of n-butene into 1,3-butadiene (Abstract), wherein the process comprises (page 5 of Description, 1st paragraph).  Cha discloses preparing a catalyst fixed phase in the first reactor, BDP 120-based bismuth molybdate-based catalyst is charged, and sequentially the second reactor connected in series with the first reactor is charged with a catalyst stationary phase, a BDP 140-based bismuth molybdate based catalyst.  The BDP 120-based bismuth molybdate-based catalyst and the BDP 140-based bismuth molybdate based catalyst are multi-oxides catalysts comprising molybdenum (Mo) oxide having different catalytic activity (pages 5-7 of Description). The two sequentially connected reactor configuration taught by Cha meets the recited tubular reactor.  Since the limitation "molybdenum compound containing molybdenum oxide" encompasses any compound containing molybdenum oxide including BDP 120-based bismuth molybdate-based catalyst and/or BDP 140-based bismuth molybdate based catalyst taught by Cha, the two different Mo compound catalyst (the first catalyst) and Mo oxide containing catalyst (the second catalyst) arrangement meets the recited “molybdenum compound layer containing molybdenum oxide” and “composite oxide catalyst layer”.  It is the examiner’s assessment that the limitation “molybdenum compound layer containing molybdenum oxide” does not necessarily exclude the molybdenum oxide containing catalyst material such as BDP 120-based bismuth molybdate-based catalyst or BDP 140-based bismuth molybdate-based catalyst taught by the Cha reference. 
The Takata reference is “an evidentiary reference” that shows sublimation of molybdenum element during oxidation of hydrocarbons in the presence of molybdenum oxide containing catalyst.  It is known in the art that the mixed metal oxide catalyst comprising bismuth and molybdenum experience sublimation of molybdenum element from molybdenum Takata (col. 2, lines 43-54).  Therefore, in light of teachings from Cha, as evidenced by Takata, one skilled in the art would have reasonably expected that a certain amount of Mo element experiences sublimation from molybdenum oxide catalyst during the oxidative reaction taught by Cha.
As set forth above, Cha discloses the same feed and product of catalytic oxidation reaction (i.e., n-butene into 1,3-butadiene) and the same catalyst double layers as that recited in claim 1 (i.e., “molybdenum compound layer containing molybdenum oxide” layer followed by “composite oxide catalyst” layer).  Moreover, the Takata reference shows an evidence of sublimation of molybdenum element from molybdenum oxide containing catalysts during oxidation of hydrocarbons.  
Cha, as evidenced by Takata, is silent regarding whether the respective molybdenum sublimation amount from the “molybdenum compound layer containing molybdenum oxide” layer followed by “composite oxide catalyst” layer.  However, Cha, as evidenced by Takata, discloses the same feed (i.e., C4 mixture comprising n-butene, air and steam) and the same “Mo compound comprising Mo oxide” and “Mo oxide containing catalysts” configuration including the feature of molybdenum sublimation during oxidation of hydrocarbons as that recited in claim 1 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process to inherently function the same as the process recited in claim 5. Specifically, it is asserted that the molybdenum compound layer (i.e., the catalyst in the first reactor) supplies molybdenum to the composite oxide catalyst layer (i.e., the catalyst in the second reactor), or a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum compound (i.e., the catalyst in the first reactor) is larger than a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum composite oxide catalyst (i.e., the catalyst in 
It is still the examiner’s position that the two layers of catalysts taught by Cha fully addresses the recited limitation of "arranging a molybdenum compound layer containing a molybdenum compound containing molybdenum oxide and a composite oxide catalyst layer containing a molybdenum composite oxide catalyst in this order" since the limitation "molybdenum compound containing molybdenum oxide" encompasses any molybdenum compound containing molybdenum oxide including BDP 120-based bismuth molybdate-based catalyst and BDP 140-based bismuth molybdate based catalyst, respectively, taught by Cha. 
Upon further consideration and search, a new/modified ground of rejections to claims 5-6 and 9-14 are presented in view of a newly found reference, Takata et al. (US 4,438,217), and the previously found reference including Cha as presented in the instant Office action.

MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (KR20130046458 (A), hereinafter “Cha”, all the citations are from the machine-translated English document as attached), and as evidenced by Takata et al. (US 4,438,217, hereinafter “Takata”).
In regard to claims 5, 6 and 10, Cha discloses a method for oxidative hydrogenation of n-butene into 1,3-butadiene (Abstract), wherein the process comprises (page 5 of Description, 1st paragraph):
(i) Preparing a catalyst fixed phase in the first reactor, BDP 120-based bismuth molybdate-based catalyst is charged, and sequentially the second reactor connected in series with the first reactor is charged with a catalyst stationary phase, a BDP 140-based bismuth molybdate based catalyst.  The BDP 120-based bismuth molybdate-based catalyst and the BDP 140-based bismuth molybdate based catalyst are multi-oxides catalysts comprising molybdenum (Mo) oxide having different catalytic activity (pages 5-7 of Description). The two sequentially connected reactor configuration taught by Cha meets the recited tubular reactor.  Since the limitation "molybdenum compound comprising molybdenum oxide" encompasses any compound containing molybdenum oxide including BDP 120-based bismuth molybdate-based catalyst and/or BDP 140-based bismuth molybdate based catalyst taught by Cha, the two 
(ii) Feeding reactants comprising C4 mixture containing normal-butene, air and steam to the first and second reactors, and then performing an oxidative dehydrogenation reaction while continuously passing the reactants.
(iii) Separating and purifying the 1,3-butadiene and normal butane mixture obtained from the second reactor.
The oxidative dehydrogenation reaction temperature ranges from 300-600 [Symbol font/0xB0]C and a molar ratio of the C4 mixture:air:steam in the reactants is 1:0.5-10:1-50 (page 8 of Description, 1st paragraph) which renders the recited temperature and composition of air and steam price facie obvious. See MPEP 2144.05.
In addition, it is known in the art that the mixed metal oxide catalyst comprising bismuth and molybdenum experience sublimation of molybdenum element during oxidation of hydrocarbons as evidenced by Takata (col. 2, lines 43-54). The Takata reference is “an evidentiary reference” that shows sublimation of molybdenum element during oxidation of hydrocarbons.  Therefore, in light of teachings from Cha, as evidenced by Takata, one skilled in the art would have reasonably expected that a certain amount of Mo element experiences sublimation during the oxidative reaction taught by Cha.
As set forth above, Cha discloses the same feed and product of catalytic oxidation reaction (i.e., n-butene into 1,3-butadiene) and the same catalyst double layers as that recited in claim 1 (i.e., “molybdenum compound layer containing molybdenum oxide” layer followed by “composite oxide catalyst” layer).  Moreover, the Takata reference shows an evidence of 
It is noted Cha is silent regarding whether the molybdenum compound layer (i.e., the catalyst in the first reactor) supplies molybdenum to the composite oxide catalyst layer (i.e., the catalyst in the second reactor), or a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum compound (i.e., the catalyst in the first reactor) is larger than a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum composite oxide catalyst (i.e., the catalyst in the second reactor).  
However, Cha, as evidenced by Takata, discloses the same feed (i.e., C4 mixture comprising n-butene, air and steam) and the same Mo compound comprising molybdenum oxide and Mo oxide containing catalysts configuration including the feature of molybdenum sublimation during oxidation of hydrocarbons as that recited in claim 1 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process to inherently function the same as the process recited in claim 5. Specifically, it is asserted that the molybdenum compound layer (i.e., the catalyst in the first reactor) comprising molybdenum oxide supplies molybdenum to the composite oxide catalyst layer (i.e., the catalyst in the second reactor), or a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum compound (i.e., the catalyst in the first reactor) comprising molybdenum oxide is larger than a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum composite oxide catalyst (i.e., the catalyst in the second reactor) (claim 5), or a difference between the molybdenum sublimation amount of the molybdenum compound and the molybdenum sublimation amount of the molybdenum composite oxide catalyst is from 0.2 to 6 [Symbol font/0x6D]g/NL (claim 10). See MPEP 2112.02.

In regard to claim 9, Cha discloses a steady, continuous process for the oxidative dehydrogenation reaction the catalysts in the first and second reactor having same or similar reactor condition.  Cha discloses a reaction temperature ranges from 300-600 [Symbol font/0xB0]C and a molar ratio of the C4 mixture:air:steam is 1:0.5-10:1-50 (page 8 of Description, 1st paragraph).  This directs a homogeneous reaction condition inside the first and second reactors which directs the temperature of the first catalyst layer (i.e., molybdenum compound layer) is equal to a reaction temperature. 

In regard to claims 11, 12 and 13, Cha discloses the molar ratio of cesium:cobalt:iron:bismuth: molybdenum was fixed at 1:9:3:1:12 to prepare a first catalyst (i.e., a molybdenum compound) (page 9 of Description, paragraph [0052]). By using a molar mass of the Ce (132.9 g/mol), Co (58.93 g/mol), Fe (55.84 g/mol), Bi (208.98 g/mol), and Mo (95.96 mol/g), it is estimated that the mass composition of Mo oxide is greater than 20 wt% in the first catalyst which renders the recited mass composition of the Mo oxide in the first catalyst (i.e., a molybdenum compound) recited in claims 11, 12 and 13 obvious. 

In regard to claim 14, Cha does not discloses the molybdenum compound is 1.2 times or more a molybdenum content of the molybdenum composite oxide catalyst, however, the claimed Mo amount contained in the Mo compound layer and Mo composite oxide catalyst layer would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the oxidative reaction operation (time, temperature, pressure, throughput), the geometry of the 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.